Citation Nr: 1620643	
Decision Date: 05/20/16    Archive Date: 05/27/16

DOCKET NO.  08-23 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for an enlarged prostate, also known as benign prostatic hyperplasia or hypertrophy (BPH).

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for skin disability, claimed as cancerous and precancerous lesions.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Air Force from October 1961 to March 1965 and was awarded the Vietnam Service Medal.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a September 2007 rating decision of the VA Regional Office in Augusta, Maine that, in pertinent part, denied service connection for an enlarged prostate, hypertension, and cancerous and precancerous skin lesions, and entitlement to nonservice-connected pension.  A statement of the case as to the latter issue was sent to the Veteran in December 2013, but a timely substantive has not been received to date.  As such, this matter has not been perfected for appeal.  The Veteran resides within the jurisdiction of the Detroit, Michigan VA RO.  

The case was remanded by Board decision in June 2012.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has skin disability, claimed as cancerous and precancerous lesions, as the result of service, to include exposure to Agent Orange.

Pursuant to the Board's 2012 remand, the RO ordered a skin examination in June 2014.  It was requested that the examiner furnish an opinion as to whether it was at least as likely as not the Veteran's skin cancer and skin lesions were related to service, to include sun and Agent Orange exposure.  The examination was conducted the following month but the examiner did not consider or refer to Agent Orange in rendering the opinion.  In this regard, in the December 2015 Written Brief Presentation the appellant's representative has provided a number of internet links to support the appellant's contentions of a relationship between cancerous and noncancerous lesions and Agent Orange exposure.

The Court of Appeals for Veterans Claims has held that if the Board proceeds with final disposition of an appeal and the remand orders have not been complied with the Board itself errs in failing to ensure compliance. See Stegall v. West, 11 Vet.App. 268, 271 (1998).  In this instance, not considering whether the claimed skin disorders are related to Agent Orange/herbicide exposure was a failure to comply with the terms of the remand.  As such, the July 2014 skin examination report is inadequate for rating purposes and the issue must once more be remanded to address the cited deficiency. See C.F.R. § 19.9 (2015).

Additionally, the Veteran asserts that he developed hypertension as the result of service, to include from exposure to Agent Orange/herbicides, or that hypertension is secondary to or aggravated by service-connected disability.

Regarding hypertension, the record demonstrates that service connection has now been established for ischemic heart disease which has not been considered in this connection.  VA is required to consider all issues reasonably raised by a veteran's statements and/or other evidence of record. See EF v. Derwinski, 1 Vet.App. 324, 326 (1991); see also Clemons v. Shinseki, 23 Vet.App. 1 (2009).  As such, whether hypertension is secondary to or is aggravated by service-connected ischemic heart disease must also be considered on examination.

The Veteran avers that he developed an enlarged prostate as the result of service, to include from exposure to Agent Orange/herbicides, or that an enlarged prostate is secondary to or aggravated by service-connected disability.

Specifically, in the representative's December 2015 Written Brief Presentation, it is maintained that a study of the National Institute of Health (link provided) has found that benign prostatic hyperplasia is more likely to develop in men with medical conditions that include heart and circulatory disease, type II diabetes and erectile dysfunction, all of which are service connected.  

The Board notes that although an opinion has been provided pertaining to a nexus between enlarged prostate and exposure to Agent Orange, in light of the above, medical opinion should be obtained that takes into account whether the Veteran's BPH is secondary to or aggravated by the service-connected type II diabetes, ischemic heart disease, erectile dysfunction and bilateral upper and lower extremity neuropathy. See EF 1 Vet.App. 324, 326 (1991); see also Clemons 23 Vet.App. 1 (2009).  

Accordingly, the case is REMANDED for the following actions:

1.  Refer the claims folder to the same VA clinician who examined the Veteran in July 2014 for additional review of the record and a clinical opinion.  Access to the claims folder, to include Virtual VA/VBMS, and a copy of this remand must be made available to the clinician.  

The clinician must provide an opinion, with detailed rationale in a narrative report as to whether it is at least as likely as not (probability of 50 percent or greater) that the Veteran's presumed in-service exposure to Agent Orange or other herbicides in Vietnam is implicated in the cause of skin cancer and skin lesions.  

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's skin cancer and skin lesions are related to sun exposure in service.  Please note that the July 2014 opinion indicated that it would be difficult to state with greater than 50 percent probability that the sun exposure in service caused the basal cell cancer, however, it is only required that it be at least as likely as not that such is the case.  

The internet links provided in the December 2015 Written Brief Presentation should be consulted and considered in rendering an opinion.  A complete rationale for the conclusions reached should be provided.  If the original examiner is not available, a qualified substitute should provide the opinion.

2.  Obtain a hypertension opinion from a qualified VA clinician.  The clinician must be provided access to the claims file, including Virtual/VBMS, and must indicate whether the record is reviewed.  

The clinician must provide an opinion as to whether it is at least as likely as not, i.e., is there a 50/50 chance that hypertension is due to service, to include presumed exposure to herbicides.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994) (service connection based on direct causation may still be established even if the claimed disorder is not presumed to be related to herbicide exposure). The clinician's attention is directed to the National Academy of Sciences (NAS) finding in 2006 of "limited or suggestive evidence of an association" between herbicide exposure and hypertension. Relevant points addressed by the clinician may include, but are not limited to, why the clinician finds studies persuasive or unpersuasive, whether the Veteran had other risk factors for developing hypertension, and whether hypertension has manifested in an unusual manner.

If not, the examiner must address whether it is at least as likely as not that hypertension is caused, or aggravated (i.e., worsened) beyond normal progression by type II diabetes and/or ischemic heart disease.  

The examination report must include well-reasoned rationale for all opinions and conclusions reached.

3.  Obtain an opinion from a VA clinician regarding the Veteran's prostate.  The clinician must be provided access to the claims file, including Virtual/VBMS, and must indicate whether the record is reviewed.  The clinician must provide an opinion as to whether it is at least as likely as not, i.e., is there a 50/50 chance that the Veteran's enlarged prostate is related to service.  

If not, the examiner must address whether it is at least as likely as not enlarged prostate is caused or aggravated (i.e., worsened) beyond normal progression by type II diabetes, ischemic heart disease, erectile dysfunction and/or bilateral upper and lower extremity neuropathy, or any combination thereof.  The National Institute of Health internet link provided in the December 2015 Written Brief Presentation should be considered in rendering an opinion in this regard.  The examination report must include well-reasoned rationale for all opinions and conclusions reached.

4.  The RO must ensure that the medical reports requested above comply with this remand and its instructions.  If a report is insufficient, or if a requested action is not taken or is deficient, it should be returned for correction. See Stegall.

5.  After taking any further development deemed appropriate, readjudicate the issues on appeal.  If a benefit is not granted, provide a supplemental statement of the case to the Veteran and his Representative and afford them an opportunity to respond before the case is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



